internal_revenue_service number release date index number ------------------------- -------------------------- ------------------------------ --------------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ---------------- telephone number ------------------ refer reply to cc corp b05 plr-131543-14 date date legend taxpayer operating partnership exchange year year year dear -------------- ------------------------------ ------------------------------ ---------------------- -------------------------------------------------- ------------------------------------ ------------------------------------------------------ ------------------------------------------------------ ------------------------------------------------------ this letter responds to the date letter from your authorized representative requesting rulings under sec_301 sec_305 and sec_562 the information provided in that request is summarized below summary of facts taxpayer is an accrual basis taxpayer that files its federal_income_tax returns as a real_estate_investment_trust reit on a calendar_year basis substantially_all of taxpayer’s business is conducted through operating partnership taxpayer represents that it plr-131543-14 qualifies as a reit under the code taxpayer regularly distributes at least of its taxable_income for each taxable_year in order to comply with sec_857 taxpayer has one class of common_stock outstanding the common_stock the shares of which are publicly traded and listed on the exchange all references to shareholders herein refer to holders of common_stock taxpayer represents that it may generate taxable_income in excess of its typical distribution levels in year year and year due to sales of properties debt repayments and other transactions in order to satisfy the requirements of sec_857 taxpayer intends to make quarterly distributions to its shareholders in year year and year with respect to one or more of these distributions the stock and cash distributions each shareholder will have the right to elect to receive the distribution entirely in cash the cash_option entirely in common_stock the equity_option or a combination of cash and common_stock the cash and equity_option subject_to a limitation on the amount of cash to be distributed in the aggregate to all common_stock shareholders the cash limitation in connection with each stock and cash distribution taxpayer will provide its shareholders with election forms after the record_date each election form will provide the minimum percentage of such aggregate distribution to be in the form of common_stock and the maximum percentage of such aggregate distribution to be in cash taxpayer will pay cash in lieu of issuing fractional shares of common_stock though cash paid in lieu of fractional shares will not count toward the cash limitation the shareholders will have a specified number of days to return the election forms in the event taxpayer does not receive an election from a shareholder that shareholder will default to receiving his or her entire dividend in common_stock in the case of any stock and cash distribution the cash limitation will not be less than of the aggregate declared distribution in the event the total amount of cash payable under a stock and cash distribution increases the cash limitation will be increased appropriately and all references to a cash limit including the cash and equity_option as defined above will refer to the greater cash limit if the total number of shares for which a cash_option or cash and equity_option election is made would result in the payment of cash in an aggregate amount that is less than or equal to the cash limitation then shareholders electing the cash and equity_option will receive of the stock and cash distribution in cash and all shareholders electing the cash_option will receive cash on all such shares equal to the amount elected plr-131543-14 if the number of shares for which a cash_option or cash and equity_option election is made would result in the payment of cash in an aggregate amount in excess of the cash limitation then shareholders electing the cash and equity_option will receive of the stock and cash distribution in cash and shareholders electing the cash_option will receive a pro_rata amount of the cash remaining after the allocation of cash to those shareholders electing the cash and equity_option in an amount corresponding to the shareholder’s respective entitlement under the distribution declaration with the remainder being received in shares of common_stock in no event will any shareholder electing the cash_option receive less than of the shareholder’s entire entitlement under the distribution declaration in cash taxpayer represents that the calculation of the number of shares of common_stock to be received by any shareholder in connection with each stock and cash distribution will be determined over a period of up to two weeks ending as close as practicable to the payment the calculation will be designed to utilize market prices that will equate in value the number of shares of common_stock to be received by the shareholder with the amount of money that could be received instead with respect to any shareholder participating in taxpayer’s dividend reinvestment and stock purchase plan drip the drip will apply only to the extent that in the absence of the drip the participating shareholder would have received a distribution of cash under the stock and cash distribution rulings based solely on the information submitted and the representations made we rule as follows the cash and common_stock distributed in a stock and cash distribution shall be treated as a distribution_of_property with respect to the common_stock to which sec_301 applies by reason of sec_305 the amount of the distribution of the stock received by any holder of common_stock electing to receive stock will be considered to equal the amount of money which could have been received instead sec_301 sec_1 b the terms of the stock and cash distributions as described in this letter will not cause the stock and cash distributions to be considered preferential under sec_562 accordingly if under those terms a shareholder receives a combination of stock and money that differs from the combination received by another shareholder and if the fair_market_value of the stock on the date of distribution differs from the amount of money which could have been received instead those differences will not cause the distribution to be considered preferential under sec_562 plr-131543-14 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely richard m heinecke richard m heinecke assistant to the branch chief branch office of the associate chief_counsel corporate cc
